DETAILED ACTION
Reason for allowance
 
 
Claims 21-66 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having an organic light emitting display device, comprising: a first organic layer on a first electrode, a first emission layer on the first organic layer, a second emission layer on the first emission layer, a second organic layer on the second emission layer, a second electrode on the second organic layer, and a third organic layer between the first emission layer and the second emission layer, wherein a sum of a thickness of the first emission layer and a thickness of the second emission layer is equal to or greater than a thickness of the third organic layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818